Citation Nr: 0510780	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  01-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. § 1151 
for rectourethral fistula, postoperative colostomy, due to 
surgery performed by VA for adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to May 1955 
and from June 1955 to May 1958.

By a decision entered in August 1998, the RO denied the 
veteran's claim for compensation benefits under 38 U.S.C. 
§ 1151 for rectourethral fistula, postoperative colostomy, 
due to surgery performed for adenocarcinoma of the prostate.  
The veteran was notified of the RO's determination, and of 
his appellate rights, but he did not initiate an appeal 
within one year.  As a result, the RO's decision became 
final.  See 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(1998).

In July 2001, the RO disallowed the veteran's application to 
reopen his previously denied claim.  The veteran appealed to 
the Board of Veterans' Appeals (Board), and the Board 
remanded the matter to the RO for additional development in 
June 2003.  Thereafter, in September 2004, the Board found 
that new and material evidence had been received to reopen 
the claim.  The underlying matter of actual entitlement was 
remanded for further development, and the case was returned 
to the Board in March 2005.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, this case is once again being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

When this case was remanded in September 2004, the Board 
requested, among other things, that efforts be made to obtain 
a copy of the operative report of the colostomy take-down 
procedure performed on the veteran in April 1998.  After that 
and other specified development action had been undertaken, 
adjudicatory action was to be taken on the veteran's claim, 
taking into consideration the new regulations implementing 
the current version of 38 U.S.C. § 1151.  If the benefit 
sought remained denied, the veteran and his representative 
were to be furnished a supplemental statement of the case 
(SSOC) which, among other things, contained a citation to, 
and summary of, the current version of 38 C.F.R. § 3.361.

Unfortunately, the requested development has not been 
completed.  Although additional VA records were obtained and 
added to the veteran's claims file on remand, those records 
do not include a copy of the operative report of the 
colostomy take-down procedure performed on the veteran in 
April 1998.  Moreover, there is no indication on the current 
record that the veteran's claim has been readjudicated or 
that a supplemental statement of the case has been issued, as 
instructed in the remand.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Contact the VA Medical Center (VAMC) in 
Atlanta, Georgia and request a copy of the 
operative report of the colostomy take-down 
procedure performed on the veteran in April 
1998.  If no such report exists, or if it 
cannot be obtained, the VAMC should be asked 
to so indicate in writing.  The response 
and/or any evidence received should be 
associated with the claims file.

2.  After the above development has been 
completed, take adjudicatory action on the 
claim here in question, taking into 
consideration the new regulations 
implementing the current version of 38 U.S.C. 
§ 1151.  If the benefit sought remains 
denied, furnish an SSOC to the veteran and 
his representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, the current version of 38 C.F.R. 
§ 3.361.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


